Appeal from a judgment of the County Court of Otsego County (Coccoma, J.), rendered February 23, 2004, convicting defendant upon his plea of guilty of the crime of assault in the second degree.
Defendant was charged in an indictment with assault in the second degree after he attacked another man with a screwdriver. He pleaded guilty to this charge and waived his right to appeal. Under the terms of the plea agreement, County Court agreed to sentence defendant to no more than five years in prison, to be followed by a three-year period of postrelease supervision. Following receipt of the presentence investigation report, County Court sentenced defendant to five years in prison, to be followed by the stated period of postrelease supervision. He now appeals.
We affirm. Insofar as defendant neither moved to withdraw his plea nor to vacate the judgment of conviction, he has failed to preserve his challenge to the sufficiency of the plea allocution premised on County Court’s alleged failure to make an adequate inquiry concerning his claim of self-defense (see People v Richardson, 275 AD2d 864, 865 [2000], lv denied 95 NY2d 937 [2000]; People v Greene, 274 AD2d 842, 843 [2000], lv denied 95 NY2d 963 [2000]). In any event, the record discloses that County Court made a thorough inquiry regarding the self-defense claim and ascertained that defendant knowingly waived it as part of the plea agreement (see e.g. People v Moore, 270 AD2d 715 [2000], lv denied 95 NY2d 800 [2000]). Furthermore, defendant’s entry of a knowing, voluntary and intelligent plea and waiver of the right to appeal precludes him from challenging the severity of the sentence (see People v Clow, 10 AD3d 803, 804 [2004]).
Cardona, P.J., Mercure, Crew III, Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed.